 

Exhibit 10.3

 

GUARANTY

 

GUARANTY, dated as of April [_], 2019 (this “Guaranty”), made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Guarantors”), in favor of the purchasers
signatory (together with their permitted assigns, the “Purchasers”) to that
certain Securities Purchase Agreement, dated as of the date hereof, between
Avalanche International, Corp., a Nevada corporation (the “Company”), and the
Purchasers (the “Purchase Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Purchase Agreement, the Company has agreed to sell and
issue to the Purchasers, and the Purchasers have agreed to purchase from the
Company, the Notes (as defined in the Purchase Agreement), subject to the terms
and conditions set forth therein; and

 

WHEREAS, each Guarantor will directly benefit from the extension of credit to
the Company represented by the issuance of the Notes;

 

NOW, THEREFORE, in consideration of the premises and to induce the Purchasers to
enter into the Purchase Agreement and to carry out the transactions contemplated
thereby, each Guarantor hereby agrees with the Purchasers as follows:

 

 1.       Definitions. Unless otherwise defined herein, terms defined in the
Purchase Agreement and used herein shall have the meanings given to them in the
Purchase Agreement. The words “hereof,” “herein,” “hereto” and “hereunder” and
words of similar import when used in this Guaranty shall refer to this Guaranty
as a whole and not to any particular provision of this Guaranty, and Section and
Schedule references are to this Guaranty unless otherwise specified. The
meanings given to terms defined herein shall be equally applicable to both the
singular and plural forms of such terms. The following terms shall have the
following meanings:

 

“Guaranty” means this Guaranty, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Obligations” means, in addition to all other costs and expenses of collection
incurred by Purchasers in enforcing any of such Obligations and/or this
Guaranty, all of the liabilities and obligations (primary, secondary, direct,
contingent, sole, joint or several) due or to become due, or that are now or may
be hereafter contracted or acquired, or owing to, of the Company or any
Guarantor to the Purchasers, pursuant to this Guaranty, the Notes, that certain
Security Agreement, dated as of the date hereof, among the Company, the
Guarantors and the Purchasers (the “Security Agreement”) and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith, in each case, whether now or hereafter
existing, voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later increased, created
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from any of the Purchasers as a preference, fraudulent
transfer or otherwise as such obligations may be amended, supplemented,
converted, extended or modified from time to time. Without limiting the
generality of the foregoing, the term “Obligations” shall include, without
limitation: (i) principal of, and interest on the Notes and the loans extended
pursuant thereto; (ii) any and all other fees, indemnities, costs, obligations
and liabilities of the Company or any Guarantor from time to time under or in
connection with this Guaranty, the Notes, the Security Agreement and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Company or any Guarantor.

 

 1 

 

 

2.       Guaranty.

 

(a)       Guaranty.

 

(i)       The Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantee to the Purchasers and their respective successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.

 

(ii)       Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws, including
laws relating to the insolvency of debtors, fraudulent conveyance or transfer or
laws affecting the rights of creditors generally (after giving effect to the
right of contribution established in Section 2(b)).

 

(iii)       Each Guarantor agrees that the Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guaranty contained in this Section 2 or affecting the
rights and remedies of the Purchasers hereunder.

 

(iv)       The guaranty contained in this Section 2 shall remain in full force
and effect until all the Obligations and the obligations of each Guarantor under
the guaranty contained in this Section 2 shall have been satisfied by
indefeasible payment in full.

 

(v)       No payment made by the Company, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Purchasers from
the Company, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Obligations or any payment received or collected from such Guarantor in respect
of the Obligations), remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Obligations are indefeasibly
paid in full.

 

(vi)       Notwithstanding anything to the contrary in this Guaranty, with
respect to any defaulted non-monetary Obligations the specific performance of
which by the Guarantors is not reasonably possible (e.g., the issuance of the
Company’s Common Stock), the Guarantors shall only be liable for making the
Purchasers whole on a monetary basis for the Company’s failure to perform such
Obligations in accordance with the Transaction Documents.

 

 2 

 

 

(b)       Right of Contribution. Subject to Section 2(c), each Guarantor hereby
agrees that to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 2(c). The provisions of this Section 2(b) shall in no respect limit
the obligations and liabilities of any Guarantor to the Purchasers, and each
Guarantor shall remain liable to the Purchasers for the full amount guaranteed
by such Guarantor hereunder.

 

(c)       No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Purchasers, no Guarantor shall be entitled to be subrogated to any of the rights
of the Purchasers against the Company or any other Guarantor or any collateral
security or guaranty or right of offset held by the Purchasers for the payment
of the Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing to the
Purchasers by the Company on account of the Obligations are indefeasibly paid in
full. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by such Guarantor in trust for the
Purchasers, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Purchasers in the exact
form received by such Guarantor (duly indorsed by such Guarantor to the
Purchasers, if required), to be applied against the Obligations, whether matured
or unmatured, in such order as the Purchasers may determine.

 

(d)       Amendments, Etc. with Respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Purchasers may be rescinded by the Purchasers and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guaranty therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Purchasers, and the Purchase Agreement and the
other Transaction Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Purchasers may deem advisable from time to time, and
any collateral security, guaranty or right of offset at any time held by the
Purchasers for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. The Purchasers shall have no obligation to protect,
secure, perfect or insure any Lien at any time held by them as security for the
Obligations or for the guaranty contained in this Section 2 or any property
subject thereto.

 

 3 

 

 

(e)       Guaranty Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Purchasers upon the guaranty contained
in this Section 2 or acceptance of the guaranty contained in this Section 2; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guaranty contained in this Section 2; and all dealings between the
Company and any of the Guarantors, on the one hand, and the Purchasers, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guaranty contained in this Section 2. Each
Guarantor waives, to the extent permitted by law, diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Company or any of the Guarantors with respect to the Obligations. Each Guarantor
understands and agrees that the guaranty contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment and
performance without regard to (i) the validity or enforceability of the Purchase
Agreement or any other Transaction Document, any of the Obligations or any other
collateral security therefor or guaranty or right of offset with respect thereto
at any time or from time to time held by the Purchasers, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance or fraud
by Purchasers) which may at any time be available to or be asserted by the
Company or any other Person against the Purchasers, or (iii) any other
circumstance whatsoever (with or without notice to or knowledge of the Company
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Company for the Obligations, or of such
Guarantor under the guaranty contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Purchasers may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as they may have against the Company, any other
Guarantor or any other Person or against any collateral security or guaranty for
the Obligations or any right of offset with respect thereto, and any failure by
the Purchasers to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Company, any other Guarantor or any other
Person or to realize upon any such collateral security or guaranty or to
exercise any such right of offset, or any release of the Company, any other
Guarantor or any other Person or any such collateral security, guaranty or right
of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Purchasers against any
Guarantor. For the purposes hereof, “demand” shall include the commencement and
continuance of any legal proceedings.

 

(f)       Reinstatement. The guaranty contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Purchasers upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

(g)       Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Purchasers without set-off or counterclaim in U.S. dollars
at the address set forth or referred to in the signature pages to the Purchase
Agreement.

 

3.       Representations and Warranties. Each Guarantor hereby makes the
following representations and warranties to Purchasers as of the date hereof:

 

(a)       Organization and Qualification. The Guarantor is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the applicable jurisdiction set forth on Schedule 3(a), with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted. The Guarantor has no
subsidiaries other than those identified as such on the Disclosure Schedules to
the Purchase Agreement. The Guarantor is duly qualified to do business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate, (i)
adversely affect the legality, validity or enforceability of any of this
Guaranty in any material respect, (ii) have a material adverse effect on the
results of operations, assets, prospects, or financial condition of the
Guarantor or (iii) adversely impair in any material respect the Guarantor’s
ability to perform fully on a timely basis its obligations under this Guaranty
(a “Material Adverse Effect”).

 

 4 

 

 

(b)       Authorization; Enforcement. The Guarantor has the requisite corporate
or company power and authority to enter into and to consummate the transactions
contemplated by this Guaranty, and otherwise to carry out its obligations
hereunder. The execution and delivery of this Guaranty by the Guarantor and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of the Guarantor. This
Guaranty has been duly executed and delivered by the Guarantor and constitutes
the valid and binding obligation of the Guarantor enforceable against the
Guarantor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

 

(c)       No Conflicts. The execution, delivery and performance of this Guaranty
by the Guarantor and the consummation by the Guarantor of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of its certificate or articles of incorporation, operating agreement,
bylaws or other organizational documents, or (ii) conflict with, constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Guarantor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Guarantor is subject (including
federal and state securities laws and regulations), or by which any material
property or asset of the Guarantor is bound or affected, except in the case of
each of clauses (ii) and (iii), such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as could not,
individually or in the aggregate, have or result in a Material Adverse Effect.
The business of the Guarantor is not being conducted in violation of any law,
ordinance or regulation of any governmental authority, except for violations
which, individually or in the aggregate, do not have a Material Adverse Effect.

 

(d)       Consents and Approvals. The Guarantor is not required to obtain any
consent, waiver, authorization or order of, or make any filing or registration
with, any court or other federal, state, local, foreign or other governmental
authority or other Person in connection with the execution, delivery and
performance by the Guarantor of this Guaranty.

 

(e)       Purchase Agreement. The representations and warranties of the Company
set forth in the Purchase Agreement as they relate to such Guarantor, each of
which is hereby incorporated herein by reference, are true and correct as of
each time such representations are deemed to be made pursuant to such Purchase
Agreement, and the Purchasers shall be entitled to rely on each of them as if
they were fully set forth herein, provided that each reference in each such
representation and warranty to the Company’s knowledge shall, for the purposes
of this Section 3, be deemed to be a reference to such Guarantor’s knowledge.

 

(f)       Foreign Law. Each Guarantor has consulted with appropriate foreign
legal counsel with respect to any of the above representations for which
non-U.S. law is applicable. As applicable, such foreign counsel has advised each
applicable Guarantor that such counsel knows of no reason why any of the above
representations would not be true and accurate. Such foreign counsel was
provided with copies of this Guaranty and the Transaction Documents prior to
rendering its advice, as applicable.

 

 5 

 

 

4.       Covenants.

 

(a)       Each Guarantor covenants and agrees with the Purchasers that, from and
after the date of this Guaranty until the Obligations shall have been
indefeasibly paid in full, such Guarantor shall take, and/or shall refrain from
taking, as the case may be, each commercially reasonable action that is
necessary to be taken or not taken, as the case may be, so that no Event of
Default (as defined in the Notes) is caused by the failure to take such action
or to refrain from taking such action by such Guarantor.

 

(b)       So long as any of the Obligations are outstanding, unless Purchasers
holding at least 50.1% of the aggregate principal amount of the then outstanding
Notes shall otherwise consent in writing, each Guarantor will not directly or
indirectly on or after the date of this Guaranty:

 

(i)       enter into, create, incur, assume or suffer to exist any indebtedness
for borrowed money of any kind, including but not limited to, a guaranty, on or
with respect to any of its property or assets now owned or hereafter acquired or
any interest therein or any income or profits therefrom;

 

(ii)       enter into, create, incur, assume or suffer to exist any liens of any
kind, on or with respect to any of its property or assets now owned or hereafter
acquired or any interest therein or any income or profits therefrom except for
Permitted Liens (as defined in the Security Agreement);

 

(iii)       amend its certificate or articles of incorporation, bylaws,
operating agreement or other organizational documents so as to adversely affect
any rights of any Purchaser;

 

(iv)       repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its securities or debt obligations;

 

(v)       pay cash dividends on any equity securities of the Company;

 

(vi)       enter into any transaction with any Affiliate of the Guarantor which
would be required to be disclosed in any public filing of the Company with the
Commission, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the disinterested directors of the Company
(even if less than a quorum otherwise required for approval of the board of
directors of the Company); or

 

(vii)      enter into any agreement with respect to any of the foregoing.

 

5.       Miscellaneous.

 

(a)       Amendments in Writing. None of the terms or provisions of this
Guaranty may be waived, amended, supplemented or otherwise modified except in
writing by the Purchasers.

 

(b)       Notices. All notices, requests and demands to or upon the Purchasers
or any Guarantor hereunder shall be effected in the manner provided for in the
Purchase Agreement, provided that any such notice, request or demand to or upon
any Guarantor shall be addressed to such Guarantor at its notice address set
forth on Schedule 5(b).

 

 6 

 

 

(c)       No Waiver by Course of Conduct; Cumulative Remedies. The Purchasers
shall not by any act (except by a written instrument pursuant to Section 5(a)),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any default under the Transaction
Documents, including any Event of Default (as defined in the Notes). No failure
to exercise, nor any delay in exercising, on the part of the Purchasers, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Purchasers of any right or remedy hereunder on any
one occasion shall not be construed as a bar to any right or remedy which the
Purchasers would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

 

(d)       Enforcement Expenses; Indemnification.

 

(i)       Each Guarantor agrees to pay, or reimburse the Purchasers for, all its
reasonable costs and expenses incurred in collecting against such Guarantor
under the guaranty contained in Section 2 or otherwise enforcing or preserving
any rights under this Guaranty and the other Transaction Documents to which such
Guarantor is a party, including, without limitation, the reasonable fees and
disbursements of counsel to the Purchasers.

 

(ii)       Each Guarantor agrees to pay, and to save the Purchasers harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable in connection with any of the transactions contemplated
by this Guaranty.

 

(iii)       Each Guarantor agrees to pay, and to save the Purchasers harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Guaranty to the extent the Company would be required to
do so pursuant to the Purchase Agreement.

 

(iv)       The agreements in this Section 5(d) shall survive repayment of the
Obligations and all other amounts payable under the Purchase Agreement and the
other Transaction Documents.

 

(e)       Successor and Assigns. This Guaranty shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Purchasers and their respective successors and assigns; provided that no
Guarantor may assign, transfer or delegate any of its rights or obligations
under this Guaranty without the prior written consent of the Purchasers.

 

 7 

 

 

(f)       Set-Off. Each Guarantor hereby irrevocably authorizes the Purchasers
at any time and from time to time while an Event of Default (as defined in the
Notes) or other default under any of the Transaction Documents shall have
occurred and be continuing, without notice to such Guarantor or any other
Guarantor, any such notice being expressly waived by each Guarantor, to set off
and appropriate and apply any and all deposits, credits, indebtedness or claims,
in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Purchasers to
or for the credit or the account of such Guarantor, or any part thereof in such
amounts as the Purchasers may elect, against and on account of the obligations
and liabilities of such Guarantor to the Purchasers hereunder and claims of
every nature and description of the Purchasers against such Guarantor, in any
currency, whether arising hereunder, under the Purchase Agreement, any other
Transaction Document or otherwise, as the Purchasers may elect, whether or not
the Purchasers have made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The Purchasers shall
notify such Guarantor promptly of any such set-off and the application made by
the Purchasers of the proceeds thereof, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Purchasers under this Section 5(f) are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Purchasers may have.

 

(g)       Counterparts. This Guaranty may be executed by two or more of the
parties to this Guaranty on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

(h)       Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(i)       Section Headings. The section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

(j)       Integration. This Guaranty and the other Transaction Documents
represent the agreement of the Guarantors and the Purchasers with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Purchasers relative to the subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Transaction Documents.

 

(k)       Governing Laws. All questions concerning the construction, validity,
enforcement and interpretation of this Guaranty shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each of the
Company and the Guarantors agree that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Guaranty (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of New York, Borough of Manhattan. Each of the Company and each
Guarantor hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Guaranty and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Guaranty or the transactions
contemplated hereby.

 

 8 

 

 

(l)       Acknowledgements. Each Guarantor hereby acknowledges that:

 

(i)       it has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Transaction Documents to which it is a
party;

 

(ii)      the Purchasers have no fiduciary relationship with or duty to any
Guarantor arising out of or in connection with this Guaranty or any of the other
Transaction Documents, and the relationship between the Guarantors, on the one
hand, and the Purchasers, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

 

(iii)       no joint venture is created hereby or by the other Transaction
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Guarantors and the Purchasers.

 

(m)       Additional Guarantors. The Company shall cause each of its
subsidiaries formed or acquired on or subsequent to the date hereof to become a
Guarantor for all purposes of this Guaranty by executing and delivering an
Assumption Agreement in the form of Annex 1 attached hereto..

 

(n)       Release of Guarantors. Each Guarantor will be released from all
liability hereunder concurrently with the indefeasible repayment in full of all
amounts owed under the Purchase Agreement, the Notes and the other Transaction
Documents.

 

(o)       Seniority. The Obligations of each of the Guarantors hereunder rank
senior in priority to any other Indebtedness (as defined in the Purchase
Agreement) of such Guarantor.

 

(p)       WAIVER OF JURY TRIAL. EACH GUARANTOR AND, BY ACCEPTANCE OF THE
BENEFITS HEREOF, THE PURCHASERS, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY AND
FOR ANY COUNTERCLAIM THEREIN.

 

*********************

 

(Signature Pages Follow)

 

 9 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be duly
executed and delivered as of the date first above written.

 

  AULT & COMPANY, INC.         By:     Name:     Title:  

 

 

        Milton C. Ault III   

 

 

 

  RESTAURANT CAPITAL GROUP LLC         By:     Name:     Title:  

 

 

 

Consented and agreed to:

 

AVALANCHE INTERNATIONAL, CORP.

 

 

By:       Name:  Philip Mansour     Title:  Chief Executive Officer  

 

 10 

 

 

ANNEX 1 TO

 

GUARANTY

 

ASSUMPTION AGREEMENT, dated as of _____, ______, made by_________________, a
__________ [corporation] (the “Additional Guarantor”), in favor of the
Purchasers, as defined in the Guaranty referred to below. All capitalized terms
not defined herein shall have the meaning ascribed to them in such Purchase
Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Avalanche International, Corp., a Nevada corporation (the “Company”),
and the Purchasers have entered into a Securities Purchase Agreement, dated as
of April [_], 2019 (as amended, supplemented or otherwise modified from time to
time, the “Purchase Agreement”);

 

WHEREAS, in connection with the Purchase Agreement, Ault & Company, Inc. and
Milton C. Ault III have entered into the Guaranty, dated as of April [_], 2019
(as amended, supplemented or otherwise modified from time to time, the
“Guaranty”), in favor of the Purchasers;

 

WHEREAS, the Guaranty requires the Additional Guarantor to become a party to the
Guaranty; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty;

 

NOW, THEREFORE, IT IS AGREED:

 

1.       Guaranty. By executing and delivering this Assumption Agreement, the
Additional Guarantor, as provided in Section 5(m) of the Guaranty, hereby
becomes a party to the Guaranty as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. The information set forth in Annex 1
hereto is hereby added to the information set forth in the Disclosure Schedules
to the Guaranty. The Additional Guarantor hereby represents and warrants that
each of the representations and warranties contained in Section 3 of the
Guaranty is true and correct on and as the date hereof as to such Additional
Guarantor (after giving effect to this Assumption Agreement) as if made on and
as of such date.

 

2.       Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

  [ADDITIONAL GUARANTOR]         By:     Name:     Title:  

 

   

 

 

ANNEX 1 TO ASSUMPTION AGREEMENT

 

 

DISCLOSURE SCHEDULES

 

 

 

 

 

 

 



 